Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-151820 PROSPECTUS SUPPLEMENT NO. 2 DATED JANUARY 14, 2009 TO PROSPECTUS DATED JULY 31, 2008 Nontransferable Purchase Rights for up to 3,750,000 Shares of 9% Series A Convertible Preferred Stock This Prospectus Supplement No. 2 (the “Prospectus Supplement”) supplements our prospectus dated July 31, 2008 (the “Prospectus”) as previously supplemented, relating to our initial rights offering and subsequent public reoffering of shares of our 9% Series A Convertible Preferred Stock (the “Series A Preferred”), at a cash subscription price of $8.00 per share. Expiration of Rights Offering; Extension of Public Reoffer Period The rights offering expired at 5:00 p.m. on September 19, 2008.We are now offering the remaining unsubscribed shares of Series A Preferred to the public.The reoffer period has been extended and will now expire at the earlier of 5:00 p.m., Eastern time, onApril 15, 2009 or the date on which we have accepted subscriptions for all shares remaining for purchase. Updated Financial Information This Prospectus Supplement further supplements our Prospectus with the following additions and changes: 1.Update our Prospectus dated July 31, 2008 with financial information attached hereto as Annex A for the three- and nine-month period ended September 30, 2008, including management’s discussion and analysis of results of operations and financial condition, as set forth in our Quarterly Report on Form 10-Q as filed with the Securities and Exchange Commission on November 14, 2008. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus.This Prospectus Supplement is qualified by reference to the Prospectus except to the extent that information herein contained supersedes the information contained in the Prospectus. Investing in our preferred stock and common stock involves a high degree of risk. See“Risk Factors” beginning on page 11 of the Prospectus.The shares of our Series A Preferred offered hereby and our common stock are not deposits, savings accounts, or other obligations of a bank or savings association and are not insured by the FDIC or any other governmental agency. Neither the Securities Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus Supplement or the Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus Supplement is dated January 14, 2009 ANNEX A WGNB CORP. INDEX TO FINANCIAL STATEMENTS: Consolidated Balance Sheets at September 30, 2008 and December 31, 2007 2 Consolidated Statements of Operations for the Three Months Ended September 30, 2008 and September 30, 2007 3 Consolidated Statements of Comprehensive Income for the Three Months Ended September 30, 2008 and September 30, 2007 4 Consolidated Statements of Operations for the Nine Months Ended September 30, 2008 and September 30, 2007 5 Consolidated Statements of Comprehensive Income for the Nine Months Ended September 30, 2008 and September 30, 2007 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and September 30, 2007 7 Notes to Consolidated Financial Statements 9 WGNB CORP. Consolidated Balance Sheets As of September 30, 2008 and December 31, 2007 September 30, 2008 December 31, 2007 (unaudited) (audited) Assets Cash and due from banks $ 22,896,133 6,004,621 Interest-bearing deposits in other banks 491,745 1,463,719 Federal funds sold 27,705,000 18,377,000 Cash and cash equivalents 51,092,878 25,845,340 Securities available for sale 96,307,337 122,693,244 Securities held to maturity, estimated fair values of $7,463,108 and $7,901,839 7,463,108 7,901,839 Loans, net 628,975,240 645,738,663 Premises and equipment, net 17,610,380 18,356,970 Accrued interest receivable 4,166,102 5,927,168 Cash surrender value of life insurance 3,762,789 3,639,550 Goodwill and other intangibles, net 29,148,475 29,433,841 Foreclosed property 35,908,279 10,313,331 Deferred taxes 6,410,035 6,389,057 Income tax receivable 3,043,968 - Other assets 8,528,901 7,425,520 $ 892,417,492 883,664,523 Liabilities and Stockholders’ Equity Deposits: Demand $ 70,521,311 67,614,983 Interest bearing demand 205,716,609 220,137,199 Savings 19,379,320 19,122,668 Time 201,721,431 170,112,285 Time, over $100,000 239,001,153 229,390,354 Total deposits 736,339,824 706,377,489 Federal Home Loan Bank advances 52,000,000 54,500,000 Securities sold under repurchase agreements - 20,000,000 Junior subordinated debentures 10,825,000 10,825,000 Accrued interest payable 2,750,606 3,990,807 Other liabilities 7,298,468 7,820,335 Total liabilities 809,213,898 803,513,631 Commitments Stockholders’ equity: Preferred stock, no par value, 10,000,000 shares authorized; 1,262,533 shares issued and outstanding in 2008 and no shares issued or outstanding in 2007 9,967,413 - Common stock, no par value in 2008 and $1.25 par value in 2007, 20,000,000 shares authorized; 6,057,594 issued and outstanding 37,907,724 7,571,993 Additional paid-in capital - 30,199,481 Retained earnings 36,532,187 41,786,537 Accumulated other comprehensive (loss) income (1,203,730 ) 592,881 Total stockholders’ equity 83,203,594 80,150,892 $ 892,417,492 883,664,523 See accompanying notes to unaudited consolidated financial statements. -2- WGNB CORP. Consolidated Statements of Operations For the Three Months Ended September 30, 2008 and 2007 (unaudited) For the Three Months Ended September 30, 2008 September 30, 2007 Interest income: Interest and fees on loans $ 10,087,039 14,613,982 Interest on federal funds sold 124,160 207,931 Interest on investment securities: U.S. Government agencies 575,074 613,815 State, county and municipal 713,114 608,895 Other 302,706 343,135 Total interest income 11,802,093 16,387,758 Interest expense: Interest on deposits: Demand 846,986 1,681,675 Savings 16,487 76,252 Time 4,758,019 5,219,570 Interest on FHLB and other borrowings 704,453 864,461 Total interest expense 6,325,945 7,841,958 Net interest income 5,476,148 8,545,800 Provision for loan losses 1,400,000 750,000 Net interest income after provision for loan losses 4,076,148 7,795,800 Other income: Service charges on deposit accounts 1,646,143 1,665,722 Mortgage origination fees 74,600 79,234 Brokerage fees 107,457 168,022 ATM network fees 364,252 290,920 Loss on settlement of securities sold under repurchase agreements (683,361 ) - Gain on sales of securities available for sale 329,398 - (Loss ) gain on sale or write-down of foreclosed property (1,136,167 ) 72,244 Miscellaneous 239,119 366,788 Total other income 941,441 2,642,930 Other expenses: Salaries and employee benefits 3,583,713 4,135,422 Occupancy 950,323 988,382 Expense on loans and foreclosed property 296,927 115,467 Other operating 1,984,064 1,754,818 Total other expenses 6,815,027 6,994,089 (Loss) earnings before income taxes (1,797,438 ) 3,444,641 Income tax benefit (expense) 942,286 (1,114,246 ) Net (loss) earnings $ (855,152 ) 2,330,395 Basic (loss) earnings per share $ (0.14 ) 0.38 Diluted (loss) earnings per share $ (0.14 ) 0.38 Dividends declared per share $ - 0.21 See accompanying notes to unaudited consolidated financial statements. -3- WGNB CORP. Consolidated Statements of Comprehensive Income For the Three Months Ended September 30, 2008 and 2007 (unaudited) For the Three Months Ended September 30, 2008 September 30, 2007 Net (loss) earnings $ (855,152 ) 2,330,395 Other comprehensive (loss) income, net of tax: Unrealized (losses) gains on investment securities available for sale: Unrealized (losses) gains arising during the period (462,917 ) 850,995 Associated benefit (taxes) 157,392 (289,338 ) Reclassification adjustment for gain realized (329,398 ) - Associated taxes 111,995 - Change in fair value of derivatives for cash flow hedges: Decrease in fair value of derivatives for cash flow hedges arising during the period (104,580 ) - Associated tax benefit 35,557 - Other comprehensive (loss) income (591,951 ) 561,657 Comprehensive (loss) income $ (1,447,103 ) 2,897,052 See accompanying notes to unaudited consolidated financial statements. -4- WGNB CORP. Consolidated Statements of Operations For the Nine Months Ended September 30, 2008 and 2007 (unaudited) For the Nine Months Ended September 30, 2008 September 30, 2007 Interest income: Interest and fees on loans $ 32,208,994 36,740,641 Interest on federal funds sold 248,851 374,215 Interest on investment securities: U.S. Government agencies 1,857,595 1,156,095 State, county and municipal 2,246,190 1,327,564 Other 1,004,128 1,005,067 Total interest income 37,565,758 40,603,582 Interest expense: Interest on deposits: Demand 2,998,646 4,490,782 Savings 80,033 174,848 Time 14,065,813 12,177,935 Interest on FHLB and other borrowings 2,281,026 2,343,466 Total interest expense 19,425,518 19,187,031 Net interest income 18,140,240 21,416,551 Provision for loan losses 10,250,000 1,500,000 Net interest income after provision for loan losses 7,890,240 19,916,551 Other income: Service charges on deposit accounts 4,719,800 3,631,170 Mortgage origination fees 245,511 278,278 Brokerage fees 342,008 468,628 ATM network fees 1,107,187 710,036 Loss on settlement of securities sold under repurchase agreements (683,361 ) - Gain on sales of securities available for sale 435,067 - (Loss) gain on sale or write-down of foreclosed property (1,014,909 ) 72,244 Miscellaneous 734,608 1,015,422 Total other income 5,885,911 6,175,778 Other expenses: Salaries and employee benefits 10,788,336 9,944,918 Occupancy 2,998,381 2,294,475 Expense on loans and foreclosed property 1,144,543 209,924 Other operating 5,386,634 3,960,142 Total other expenses 20,317,894 16,409,459 (Loss) earnings before income taxes (6,541,743 ) 9,682,870 Income tax benefit (expense) 3,223,430 (3,118,436 ) Net (loss) earnings $ (3,318,313 ) 6,564,434 Basic (loss) earnings per share $ (0.55 ) 1.23 Diluted (loss) earnings per share $ (0.55 ) 1.22 Dividends declared per share $ 0.315 0.61 See accompanying notes to unaudited consolidated financial statements. -5- WGNB CORP. Consolidated Statements of Comprehensive Income For the Nine Months Ended September 30, 2008 and 2007 (unaudited) For the Nine Months Ended September 30, 2008 September 30, 2007 Net (loss) earnings $ (3,318,313 ) 6,564,434 Other comprehensive (loss) income, net of tax: Unrealized (losses) gains on investment securities available for sale: Unrealized (losses) gains arising during the period (2,134,914 ) 266,230 Associated benefit (taxes) 725,871 (90,518 ) Reclassification adjustment for gain realized (435,067 ) - Associated taxes 147,923 - Change in fair value of derivatives for cash flow hedges: Decrease in fair value of derivatives for cash flow hedges arising during the period (152,158 ) - Associated tax benefit 51,734 - Other comprehensive (loss) income (1,796,611 ) 175,712 Comprehensive (loss) income $ (5,114,924 ) 6,740,146 See accompanying notes to unaudited consolidated financial statements. -6- WGNB CORP. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2008 and 2007 (unaudited) For the Nine Months Ended September 30, 2008 September 30, 2007 Cash flows from operating activities: Net (loss) earnings $ (3,318,313 ) 6,564,434 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion 1,404,489 971,605 Provision for loan losses 10,250,000 1,500,000 Stock-based employee compensation expense 136,250 131,000 Income from bank owned life insurance (123,239 ) (40,215 ) (Gain) on sale of available for sale securities (435,067 ) - (Gain) loss on sale or write-down of foreclosed property 1,014,909 (72,244 ) (Gain) loss on sale of premises and equipment (2,556 ) (21,404 ) Change in: Income tax receivable (3,043,968 ) - Other assets 1,265,223 (2,161,502 ) Other liabilities (1,786,739 ) 461,972 Net cash provided by operating activities 5,360,989 7,333,646 Cash flows from investing activities, net of effects of purchase accounting adjustments: Proceeds from maturities of securities available for sale 9,100,307 49,894,157 Proceeds from maturities of securities held to maturity 439,896 1,327,679 Proceeds for sale of securities available for sale 28,531,192 5,993,155 Purchases of securities available for sale (13,318,622 ) (43,950,507 ) Purchases of securities held to maturity - (1,000,000 ) Net change in loans (23,614,417 ) (53,343,028 ) Cash paid to First Haralson, net of cash received of $17,437,208 - (517,028 ) Proceeds from sale of premises and equipment 3,778 21,404 Purchases of premises and equipment (492,665 ) (1,571,770 ) Redeem cash surrender value asset - 293,101 Capital expenditures for foreclosed property (566,156 ) (14,747 ) Proceeds from sales of foreclosed property 4,284,855 447,480 Net cash provided (used) by investing activities 4,368,168 (42,420,104 ) Cash flows from financing activities, net of effects of purchase accounting adjustments: Net change in deposits 29,962,335 51,729,961 Proceeds from Federal Home Loan Bank advances - 10,000,000 Repayment of Federal Home Loan Bank advances (2,500,000 ) (15,000,000 ) Repayment of securities sold under repurchase agreement (20,000,000 ) - Proceeds from junior subordinated debentures - 10,825,000 Net proceeds from federal funds purchased - 801,000 Dividends paid (1,911,366 ) (3,075,149 ) Proceeds from issuance of preferred stock 10,100,264 - Proceeds from exercise of stock options - 61,319 Stock issuance cost (132,851 ) (103,156 ) Net cash provided by financing activities 15,518,381 55,238,975 Change in cash and cash equivalents 25,247,538 20,152,517 Cash and cash equivalents at beginning of period 25,845,340 13,233,448 Cash and cash equivalents at end of period $ 51,092,878 $ 33,385,965 See accompanying notes to unaudited consolidated financial statements. -7- WGNB CORP. Consolidated Statements of Cash Flows, continued For the Nine Months Ended September 30, 2008 and 2007 (unaudited) For the Nine Months Ended September 30, 2008 September 30, 2007 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 20,665,719 17,029,000 Income tax (refund) paid (1,091,632 ) 3,358,000 Non-cash investing and financing activities: Transfer of loans to foreclosed property 42,017,884 5,040,620 Loans to facilitate the sale of foreclosed property 11,689,328 - Change in unrealized gains on securities available for sale, net of tax (1,696,187 ) 175,712 Change in fair value of derivative for cash flow hedges, net of tax (100,424 ) - Change in dividends payable (1,252,322 ) 413,863 See accompanying notes to unaudited consolidated financial statements. -8- WGNB Corp. Notes to Consolidated Financial Statements September 30, 2008 (unaudited) (1)Basis of Presentation The consolidated financial statements include the accounts of WGNB Corp. (the “Company”) and its wholly-owned subsidiary, First National Bank of Georgia (the “Bank”).All significant inter-company accounts have been eliminated in consolidation. The accompanying unaudited interim consolidated financial statements reflect all adjustments which, in the opinion of management, are necessary to present fairly the Company’s financial position as of September 30, 2008, and the results of its operations and its cash flows for the three and nine month periods ended September 30, 2008 and 2007.All such adjustments are normal and recurring in nature.The financial statements included herein should be read in conjunction with the consolidated financial statements, related notes thereto and the report of independent registered public accounting firm included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007, which included the results of operations for the years ended December 31, 2007, 2006 and 2005. (2) Net Earnings Per Share Basic earnings per share is based on the weighted average number of common shares outstanding during the period while the effects of potential common shares outstanding during the period are included in diluted earnings per share.The average market price during the year is used to compute equivalent shares. SFAS No. 128, “Earnings Per Share,” requires that employee equity share options, non-vested shares and similar equity instruments granted to employees be treated as potential common shares in computing diluted earnings per share. Diluted earnings per share should be based on the actual number of options or shares granted and not yet forfeited, unless doing so would be anti-dilutive. The Company uses the “treasury stock” method for equity instruments granted in share-based payment transactions provided in SFAS No. 128 to determine diluted earnings per share. Set forth below is a table showing a reconciliation of the amounts used in the computation of basic and diluted earnings per share.Only a reconciliation of amounts for the periods ended September 30, 2007 is presented.No presentation for the periods ended September 30, 2008 is set forth below because inclusion of potential common shares in the diluted loss per share calculation for these periods would be anti-dilutive.Reconciliation of the amounts used in the computation of both “basic earnings per share” and “diluted earnings per share” for the periods ended September 30, 2007 is as follows: For the quarter ended September 30, 2007 Earnings Net Earnings Common Shares per Share Basic earnings per share $ 2,330,395 6,058,939 $ 0.38 Effect of dilutive securities – Stock Options - 18,329 (0.00 ) Diluted earnings per share $ 2,330,395 6,077,268 $ 0.38 For the nine months ended September 30, 2007 Earnings Net Earnings Common Shares per Share Basic earnings per share $ 6,564,434 5,358,546 $ 1.23 Effect of dilutive securities – Stock Options - 24,392 (0.01 ) Diluted earnings per share $ 6,564,434 5,382,938 $ 1.22 -9- WGNB Corp. Notes to Consolidated Financial Statements September 30, 2008 (unaudited) (3) Stock Compensation Plans SFAS No. 123 (revised 2004) (SFAS No. 123 (R)) “Share-Based Payment” was adopted by the Company on the required date, January 1, 2006, using the modified prospective transition method provided for under the standard.SFAS No. 123 (R) addresses the accounting for share-based payment transactions in which the Company receives employee services in exchange for equity instruments of the Company. SFAS No. 123 (R) requires the Company to recognize as compensation expense the “grant date fair value” of stock options granted to employees in the statement of earnings using the fair-value-based method. The Company recognized $38,250 and $46,500 of stock-based employee compensation expense during the three-months ended September 30, 2008 and 2007, respectively, and $136,250 and $131,000 of stock-based compensation during the nine-months ended September 30, 2008 and 2007, respectively, associated with its stock option grants.The Company is recognizing the compensation expense for stock option grants with graded vesting schedules on a straight-line basis over the requisite service period of the award as permitted by SFAS No. 123 (R).As of September 30, 2008, there was $506,787 of unrecognized compensation cost related to stock option grants.The cost is expected to be recognized over the vesting period of approximately five years. The grant-date fair value of each option granted during 2008 and 2007 was $3.37 and $6.39, respectively.The Company did not grant any options during the second or third quarters of 2008 or 2007.The fair value of each option is estimated on the date of grant using the Black-Scholes Model.The following weighted average assumptions were used for grants in 2008 and 2007: 2008 2007 Dividend yield 3.09 % 2.72 % Expected volatility 22 % 20 % Risk-free interest rate 3.50 % 4.83 % Expected term 6.5 years 6.6 years (4)Fair Value Effective January 1, 2008, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No. 157, Fair Value Measurements (“SFAS No. 157”), which provides a framework for measuring fair value under generally accepted accounting principles.SFAS No. 157 applies to all financial instruments that are being measured and reported on a fair value basis. The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures.Securities available for sale, derivatives and certain deposits are recorded at fair value on a recurring basis.Additionally, from time to time, the Company may be required to record at fair value other assets on a non-recurring basis, such as impaired loans and foreclosed property.These non-recurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. Fair Value Hierarchy Under SFAS No. 157, the Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value.These levels are: Level 1 – Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 – Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. -10- WGNB Corp. Notes to Consolidated Financial Statements September 30, 2008 (unaudited) (4)Fair Value Continued Level 3 – Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market.These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. Following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Securities Available for Sale Securities available for sale are recorded at fair value on a recurring basis.Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions.Level 1 securities include those traded on active exchanges such as U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets.Level 2 securities include mortgage-backed securities issued by government sponsored enterprises, corporate debt securities and municipal bonds.Securities classified as Level 3 include asset-backed securities in less liquid markets. Loans The Company does not record loans at fair value on a recurring basis.However, from time to time, a loan is considered impaired and an allowance for loan losses is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with SFAS No. 114, Accounting by Creditors for Impairment of a Loan, (“SFAS No. 114”).The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans.At September 30, 2008, substantially all of the impaired loans were evaluated based on the fair value of the collateral.In accordance with SFAS No. 157, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as non-recurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as non-recurring Level 3. Foreclosed Assets Foreclosed assets are adjusted to fair value upon transfer of the loans to foreclosed assets.Subsequently, foreclosed assets are carried at the lower of carrying value or fair value.Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the foreclosed asset as non-recurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market prices, the Company records the foreclosed asset as non-recurring Level 3. -11- WGNB Corp. Notes to Consolidated Financial Statements September 30, 2008 (unaudited) (4)Fair ValueContinued Goodwill and Other Intangible Assets Goodwill and identified intangible assets are subject to impairment testing.A projected cash flow valuation method is used in the completion of impairment testing.This valuation method requires a significant degree of management judgment.In the event the projected undiscounted net operating cash flows are less than the carrying value, the asset is recorded at fair value as determined by the valuation model.As such, the Company classifies goodwill and other intangible assets subjected to nonrecurring fair value adjustments as Level 3. Derivative Financial Instruments The Company uses interest rate swaps to manage interest rate risk.The valuation of these instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of each derivative.This analysis reflects the contractual terms of the derivatives, including the period to maturity, and uses observable market-based inputs, including interest rate curves and implied volatilities.The fair values of interest rate swaps are determined using the market standard methodology of netting the discounted future fixed cash receipts and the discounted expected variable cash payments.The variable cash payments are based on an expectation of future interest rates (forward curves derived from observable market interest rate curves). To comply with the provisions of SFAS No. 157, the Company incorporates credit valuation adjustments to appropriately reflect both its own nonperformance risk and the respective counterparty’s nonperformance risk in the fair value measurements.In adjusting the fair value of its derivative contracts for the effect of nonperformancerisk, the Company has considered the impact of netting any applicable credit enhancements such as collateral postings, thresholds, mutualputs and guarantees. Although the Company has determined that the majority of the inputs used to value its derivatives fall within Level 2 of the fair value hierarchy, the credit valuation adjustments associated with its derivatives utilize Level 3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by itself or the counterparties.However, as of September 30, 2008, the Company has assessed the significance of the impact of the credit valuation adjustments on the overall valuation of its derivative positions and has determined that the credit valuation adjustments are not significant to the overall valuation of its derivatives.As a result, the Company has determined that its derivative valuations in their entirety are classified in Level 2 of the fair value hierarchy. Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents the recorded amount of the Company’s assets and liabilities measured at fair value on a recurring basis as of September 30, 2008 aggregated by the level in the fair value hierarchy within which those measurements fall: Description Level 1 Level 2 Level 3 Balance at September 30, 2008 Assets Securities available for sale $ - 96,307,337 - 96,307,337 Total $ - 96,307,337 - 96,307,337 Liabilities Derivative financial instruments–cash flow hedge $ - 181,792 - 181,792 Total $ - 181,792 - 181,792 -12- WGNB Corp. Notes to Consolidated Financial Statements September 30, 2008 (unaudited) (4) Fair Value Continued Assets Recorded at Fair Value on a Non-recurring Basis The Company may be required, from time to time, to measure certain assets at fair value on a non-recurring basis in accordance with U.S. Generally Accepted Accounting Principles.These include assets that are measured at the lower of cost or market that were recognized at fair value below cost at the end of the period.The table below presents the Company’s assets measured at fair value on a non-recurring basis as of September 30, 2008 by the level in the fair value hierarchy within which those measurements fall: Description Level 1 Level 2 Level 3 Balance at September 30, 2008 Assets Loans $ - 55,212,968 - 55,212,968 Foreclosed property - 35,908,279 - 35,908,279 Total $ - 91,121,247 - 91,121,247 (5)Non-performing Assets Non-performing assets consist of foreclosed property, non-accrual loans and loans 90 days past due still accruing.The table below summarizes non-performing assets: September 30, 2008 December 31, 2007 Foreclosed property $ 35,908,279 10,313,331 Non-accrual loans 63,927,552 46,351,870 Loans 90 days past due still accruing 528,691 1,204,130 Total $ 100,364,522 57,869,331 Non-performing assets consist primarily of 25 residential real estate construction and development properties ranging in balance from $1 million to $7 million.All properties are being actively marketed for sale and management is continuously monitoring the properties for proper valuation. (6)Stockholders’ Equity On June 20, 2008, the Company filed a Form S-1 with the Securities and Exchange Commission to register 3,750,000 shares of its Series A Convertible Preferred Stock (“Series A Preferred”) for sale to the Company’s shareholders under a rights offering that was completed September 22, 2008.A total of 1,153,508 shares of the Series A Preferred were sold to shareholders in the rights offering.The remaining registered shares are subject to an ongoing public offering.As of September 30, 2008, a total of 1,262,533 shares of Series A Preferred have been sold (including those sold in the rights offering). Holders of the Series A Preferred will be entitled to receive, if, as and when declared by the Board of Directors out of legally available assets, non-cumulative cash dividends on the Liquidation Preference, which is $8.00 per share of Series A Preferred. These dividends will be payable at a rate per annum equal to 9%, quarterly in arrears on each March 15, June 15, September 15 and December 15, commencing December 15, 2008.The Company is prohibited from paying any dividends on its common stock unless and until all dividends for a particular quarterly dividend period have been declared and paid on the Series A Preferred. -13- WGNB Corp. Notes to Consolidated Financial Statements September 30, 2008 (unaudited) (6)Stockholders’ Equity Continued The Series A Preferred is perpetual and will not mature on a specified date.The Series A Preferred is not subject to any mandatory redemption provisions.The shares become convertible into shares of common stock at the option of a holder from and after September 22, 2011.On or after September 15, 2013, the Company may, at its option, at any time or from time to time cause some or all of the Series A Preferred to be converted into shares of our common stock. On May 22, 2008, the Company filed a Form S-3 with the Securities and Exchange Commission to register 500,000 shares of its common stock for its Direct Stock Purchase and Dividend Reinvestment Plan.The plan offers holders of the Company’s common stock and new investors the opportunity to reinvest their dividends into the Company’s common stock or purchase common stock with optional cash payments of $250 to $10,000 per month without the payment of brokerage commissions or service charges.The plan was amended by the Company’s board of directors in October 2008 in order to permit holders of the Series A Preferred to reinvest dividends paid on the Series A Preferred into shares of the Company’s common stock. (7)Recent Accounting Pronouncements and Industry Events In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities. SFAS No. 161 is an amendment to SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities. The objective of SFAS No. 161 is to expand the disclosure requirements of SFAS No. 133 with the intent to improve the financial reporting of how and why an entity uses derivative instruments; how derivative instruments and related hedged items are accounted for under SFAS No. 133 and its related interpretations; and how derivative instruments and related hedged items affect an entity's financial position, financial performance and cash flows. The statement is effective for financial statements issued for fiscal years beginning after November 15, 2008. The Company does not anticipate the new accounting principle to have a material effect on its financial position or results of operation. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles. SFAS No. 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States (the GAAP hierarchy). The current GAAP hierarchy, as set forth in the American Institute of Certified Public Accountants (AICPA) Statement on Auditing Standards No. 69, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles, has been criticized because (1) it is directed to the auditor rather than the entity, (2) it is complex, and (3) it ranks FASB Statements of Financial Accounting Concepts, which are subject to the same level of due process as FASB Statements of Financial Accounting Standards, below industry practices that are widely recognized as generally accepted but that are not subject to due process.
